Case: 20-1680    Document: 45     Page: 1   Filed: 08/04/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                FREDERICK C. FERMIN,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1680
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-6419, Senior Judge William A.
 Moorman.
                 ______________________

                 Decided: August 4, 2020
                 ______________________

    FREDERICK C. FERMIN, San Antonio, TX, pro se.

      ROBERT C. BIGLER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 ETHAN P. DAVIS, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR.; MEGHAN ALPHONSO, BRIAN D. GRIFFIN, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
Case: 20-1680     Document: 45     Page: 2    Filed: 08/04/2020




 2                                           FERMIN   v. WILKIE



                   ______________________

     Before PROST, Chief Judge, MOORE and STOLL, Circuit
                           Judges.
 PER CURIAM.
     Frederick Fermin appeals a decision of the U.S. Court
 of Appeals for Veterans Claims (Veterans Court) affirming
 the Board of Veterans Appeals’ finding of no CUE in its
 prior denial of his request for an earlier effective date. See
 Fermin v. Wilkie, No. 18-6419 (Vet. App. Jan. 28, 2020).
 Because we lack jurisdiction, we dismiss.
                        BACKGROUND
     Mr. Fermin served on active duty in the U.S. Army
 from March 1941 to September 1945 and from May 1946 to
 February 1947. He was granted service connection for spi-
 nal arthritis, rated noncompensable, effective February 6,
 1947. His condition retained that rating and in June 1961,
 the Board denied his request for a rating increase, finding
 insufficient evidence to support a compensable rating.
     In 1967, the Veterans Affairs Regional Officer (RO)
 granted Mr. Fermin a compensability rating of 20 percent
 for his spinal condition. The compensability rating was re-
 duced back to noncompensable in 1975, but the RO later
 increased it back to 20 percent, effective October 1982. In
 April 2005, the RO discontinued the 20 percent rating, in-
 stead granting separate 10 percent ratings for traumatic
 arthritis of the lumbar spine and traumatic arthritis of the
 cervical spine, each effective October 14, 2004. Mr. Fermin
 appealed the decision to the Board. In May 2006, the Board
 denied Mr. Fermin’s appeal and in September 2006, the
 Board denied Mr. Fermin’s motion that there was clear and
 unmistakable error (CUE) in its May decision. Mr. Fermin
 appealed the Board’s September 2006 decision to the Vet-
 erans Court.
Case: 20-1680         Document: 45   Page: 3    Filed: 08/04/2020




 FERMIN   v. WILKIE                                            3



     The parties filed a joint motion to terminate the appeal
 with a stipulated agreement that: (1) “restor[ed] the single
 20% evaluation for traumatic arthritis of the lumbar and
 cervical spines, effective from October 14, 2004,” and (2)
 that Mr. Fermin’s “pending appeal . . . shall be terminated,
 with prejudice, as to all issues addressed in the September
 27, 2006 [Board] decision following execution of this agree-
 ment.” J.A. 3. The Veterans Court granted the joint mo-
 tion to terminate the appeal, and the RO implemented the
 terms of the stipulated agreement.
     While Mr. Fermin’s appeal of the Board’s September
 2006 decision was pending in front of the Veterans Court,
 and prior to the stipulation, Mr. Fermin filed another claim
 for an increased rating for his cervical spinal arthritis and
 requested it be effective as of August 1957 based on a phy-
 sician’s letter. In August 2008, the RO granted a 20 per-
 cent rating for traumatic arthritis of the lumbar spine and
 a separate 10 percent rating for traumatic arthritis of the
 cervical spine, effective March 28, 2008. Mr. Fermin ap-
 pealed, and the Board in November 2011 awarded a 20 per-
 cent rating for cervical spine arthritis.
     The November 2011 Board decision referred the issue
 of an earlier effective date for traumatic arthritis of the cer-
 vical spine to the agency of original jurisdiction. In March
 2016, the RO denied entitlement to an earlier effective date
 for cervical spine traumatic arthritis. Mr. Fermin ap-
 pealed. Mr. Fermin also filed a motion for CUE with re-
 spect to the November 2011 Board decision. In December
 2016, the Board found CUE in the November 2011 Board
 decision due to the Board’s failure to consider an effective
 date of April 26, 2007 for traumatic arthritis of the cervical
 spine. The Board revised the November 2011 Board deci-
 sion accordingly to reflect an effective date of April 26, 2007
 for that disability. Mr. Fermin appealed the Board’s De-
 cember 2016 decision to the Veterans Court, which re-
 manded that decision for the Board to consider whether the
Case: 20-1680     Document: 45     Page: 4    Filed: 08/04/2020




 4                                           FERMIN   v. WILKIE



 August 1957 physician’s letter constituted an informal re-
 quest for an increased rating for that disability.
     In November 2018, the Board denied Mr. Fermin’s re-
 quest for an effective date earlier than April 26, 2007, find-
 ing no CUE in its November 2011 decision. The Board
 found that no claim prior to the March 2008 claim re-
 mained pending after the 2006 stipulated dismissal. It also
 rejected Mr. Fermin’s allegations that the August 1957 let-
 ter had been fraudulently concealed. J.A. 4. Mr. Fermin
 appealed that denial to the Veterans Court, arguing the
 Board erred by finding that the August 1957 letter raising
 an informal claim was not still pending when the Board is-
 sued its November 2011 decision. The Veterans Court af-
 firmed the Board’s finding of no CUE. It explained that
 Mr. Fermin “ha[d] presented no specific argument demon-
 strating that the Board erred when it found that no August
 1957 claim remained pending prior to 2008 because any
 such claim was terminated by the settlement agreement
 approved by the Court.” J.A. 7. Mr. Fermin appeals the
 Veterans Court’s decision.
                         DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited. Pursuant to 38 U.S.C. § 7292(a), we may
 review “the validity of a decision of the [Veterans] Court on
 a rule of law or of any statute or regulation . . . or any in-
 terpretation thereof (other than a determination as to a fac-
 tual matter) that was relied on by the [Veterans] Court in
 making the decision.” Except with respect to constitutional
 issues, we “may not review (A) a challenge to a factual de-
 termination, or (B) a challenge to a law or regulation as
 applied to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(2).
     The Veterans Court’s affirmance of no CUE in the
 Board’s finding that Mr. Fermin’s 1957 claim did not re-
 main pending after March 2008 is a factual determination
 not within our jurisdiction. The Board found that “[a]ny
Case: 20-1680         Document: 45   Page: 5   Filed: 08/04/2020




 FERMIN   v. WILKIE                                           5



 informal claim for an increased rating for arthritis of the
 spine raised by an August 15, 1957 medical record was fi-
 nally decided by the Board in [] June 1961.” J.A. 19. The
 Veterans Court found that:
    Even assuming, without deciding, that Mr. Fer-
    min’s August 1957 claim had not been explicitly ad-
    judicated by the Board in June 1961 and had
    remained pending until 2008 . . . any such pending
    claim would have been encompassed by the settle-
    ment agreement, wherein the parties agreed that
    “all issues” associated with the cervical arthritis in-
    creased rating claim addressed in the September
    2006 Board decision, including the issue of an ear-
    lier effective date of August 1957, would be “termi-
    nated, with prejudice.”
 J.A. 7. We do not have jurisdiction to revisit these deter-
 minations by the Veterans Court.
     Mr. Fermin argues that the Secretary of Veterans Af-
 fairs failed to comply with the Veterans Court’s Rules of
 Practice and Procedure by not inserting into the record cer-
 tain documents, including VA hospital records. Mr. Fer-
 min has not identified a legal error over which we would
 have jurisdiction.
     Mr. Fermin further argues that the Veterans Court er-
 roneously failed to enforce 18 U.S.C. § 1035 and 38 U.S.C.
 § 7265 based on the alleged concealment of VA hospital
 medical records that would support an earlier effective
 date. As an initial matter, we do not agree with Mr. Fer-
 min’s argument that the alleged failure to enforce these
 statutes is a constitutional issue by the Veterans Court
 subject to our review. We also find there is no legal inter-
 pretation of these statutes by the Veterans Court that
 would be subject to our appellate review. The Board re-
 jected Mr. Fermin’s concealment argument, finding that
 “there is no evidence of record suggesting that the August
 15, 1957 treatment record or the August 1959 rating
Case: 20-1680    Document: 45      Page: 6   Filed: 08/04/2020




 6                                           FERMIN   v. WILKIE



 decision were concealed from [Mr. Fermin].” J.A. 28. The
 Veterans Court found that Mr. Fermin did not adequately
 develop a fraudulent concealment argument sufficient to
 warrant consideration. Mr. Fermin has not identified an-
 ything in the Board’s or Veterans Court’s determinations
 that is not merely application of law to facts. We lack ju-
 risdiction to review such findings.
                        CONCLUSION
     We have considered Mr. Fermin’s remaining argu-
 ments and find that they do not raise issues within our ju-
 risdiction. Because we lack jurisdiction over Mr. Fermin’s
 appeal, we dismiss.
                       DISMISSED
                           COSTS
     No costs.